This case has taken the same course in this court in the matter of a failure to file the record within the 60-day period, in appellees' filing a motion to affirm on certificate, in this court permitting the record to be tardily filed and in overruling the motion to affirm, as the case of Mutual Protective Association of Texas v. J. R. Dickerson et ux.,64 S.W.2d 407, this day decided by this court. It is not deemed necessary to recite the facts of this case, other than to refer to the Dickerson Case. For the reason stated in the Dickerson Case, the motion to strike out the transcript of the record is sustained and the appeal is dismissed.
Appeal dismissed.